This cause having been transferred to us from the Texarkana Court of Civil Appeals, on an appeal affecting only the venue issue, we saw fit to certify same to our Supreme Court and said Court answered the questions certified in an exhaustive opinion. See 138 Tex. 425, 160 S.W.2d 65.
Upon the authority of that opinion we hold as follows: W. A. Tunstill, Eula Tunstill and G. G. Tunstill having filed both pleas of privilege to be sued in the District Court of Tarrant County, wherein they all reside, and a motion to transfer the cause as to them from the District Court of Gregg County to the District Court of Tarrant County, and the judgment ordering the cause transferred to the District Court of Gregg County being, as to said three named defendants, a nullity and void, the judgment of the District Court of Gregg County overruling the several pleas of privilege and the said motion to transfer said cause to Tarrant County is reversed, and judgment is here rendered sustaining said pleas of privilege and said motion to transfer the cause as to the three named defendants, and the District Court of Gregg County is ordered and directed to make up a transcript in accordance with the provisions of Rule 89 (Civil procedure) and send same to the District Clerk of Tarrant County.
When this record was filed in the Court of Civil Appeals for the Sixth Supreme Judicial District at Texarkana, it appears that same was presented and was actually filed by the Clerk of said Court on the 62nd day after notice of appeal was given and after the order overruling the pleas of privilege and the motion to transfer said cause was made. Appellee made no objection to the filing of the transcript because it was not actually filed within 60 days but, while the cause was pending in such Court of Civil Appeals, appellee made a motion to strike the transcript because of errors and omissions.
It seems that the parties agreed upon the changes and additions that were required or demanded and after the transcript was so perfected the Court of Civil Appeals for said Sixth District overruled the motion to strike same.
We must and do assume that the said Court of Civil Appeals did its duty in making such order and that the transcript was properly filed in that Court before the cause was transferred to this Court.
G. A. Tunstill made no complaint as to the cause being transferred as to him to the District Court of Gregg County, and his rights are not before us for review.
The judgment as to the defendants W. A. Tunstill, Eula Tunstill and G. G. Tunstill is reversed and judgment is here rendered transferring the cause as to said three defendants to the 48th District Court of Tarrant County.
McDONALD, C. J., not sitting. *Page 556